DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 6, “selected from the group consisting of taurocholic acid, taurodeoxycholic acid, or a combination thereof.” (line 2-3) has been changed to “selected from the group consisting of taurocholic acid, taurodeoxycholic acid, and a combination thereof.”
Claim 9, “selected from the group consisting of: 300-500mM NaCl, and/or 2-10mM CaCl2.” (line 2) has been changed to “selected from the group consisting of 300-500mM NaCl and 2-10mM CaCl2.”

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art does not teach treating a lipid-droplet-rich tissue sample immobilized with a hydrogel with 4% sodium dodecyl sulfate (SDS), a lipase mixture, and 4% SDS, as recited in the instant application. In addition, affidavit filed on 4/25/2022 demonstrates that 4% SDS + lipase + 4% SDS as claimed results in statistically significantly reduced lipid droplets in lipid-droplet-rich tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651